In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00115-CR
                               __________________

                      DAVID EARL STANLEY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 258th District Court
                         Polk County, Texas
                       Trial Cause No. 19,197
__________________________________________________________________

                          MEMORANDUM OPINION

       Appellant David Earl Stanley filed a notice of appeal from the trial court’s

order denying his motion for clarification of the terms of his restitution. On May 13,

2021, we notified the parties that it appears the order Stanley seeks to appeal is

neither a final judgment nor an appealable order. The court requested a written reply

from the parties identifying the particular statute or rule authorizing an appeal and

warned that we would dismiss the appeal for lack of jurisdiction unless our

jurisdiction over the appeal is established. Stanley filed a response in which he

                                          1
argues that because a judgment nunc pro tunc is appealable, “it logically follows”

that an order denying a requested judgment nunc pro tunc is appealable. For the

reasons explained below, Stanley failed to establish that the order is appealable.

       This Court previously affirmed Stanley’s conviction for arson. See Stanley v.

State, No. 09-10-00067-CR, 2010 WL 4922909 (Tex. App.—Beaumont Dec. 1,

2010, no pet.) (mem. op., not designated for publication). The right to appeal in

criminal cases is conferred by statute, and a party may appeal only from a judgment

of conviction or an interlocutory order as authorized by statute. See Tex. Code Crim.

Proc. Ann. art. 44.02; Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014).

An order denying a motion seeking a judgment nunc pro tunc is generally not

appealable. See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2018)

(holding that no rule, statute, or constitutional provision authorizes appeal of a post-

judgment order denying a time-credit motion); Sanchez v. State, 112 S.W.3d 311,

312 (Tex. App.—Corpus Christi 2003, no pet.) (holding that the appellate court

lacked jurisdiction to review an order denying a request for judgment nunc pro

tunc). 1



       1
        We express no opinion as to whether Stanley could file a petition for
mandamus relief or seek habeas corpus relief. See Ex parte Florence, 319 S.W.3d
695, 696 (Tex. Crim. App. 2010) (holding that if a trial court denies a motion for
judgment nunc pro tunc, relief may be sought by filing a petition for writ of
mandamus). To the extent Stanley is seeking post-conviction relief from a final
felony conviction, the Texas Court of Criminal Appeals has exclusive appellate
                                       2
      We conclude that the trial court has not signed an appealable order over which

this Court has jurisdiction. Accordingly, for all these reasons, we dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 37.1.

      APPEAL DISMISSED.

                                                      PER CURIAM



Submitted on June 22, 2021
Opinion Delivered June 23, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




jurisdiction over such matters. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991); see also Tex. Code Crim. Proc. Ann. art. 11.07.
                                           3